OPINION,
Mu. Justice McCollum:
The appellant leased the Sauerman farm, or a portion of it, for oil and gas purposes. Gallagher agreed with him to drill a well upon it, to be paid for when completed. Leech was then substituted for Gallagher in the agreement. The well was abandoned by the contractor, who took away the machinery used in drilling it. It is not finished, and it is probable that it cannot be, because the drilling tools are fast in it, and the contractor and his workmen were not able to remove them. It is an incomplete and abandoned well.
*167Strawick, the appellee, was employed by Leech to work upon it, and claims a lien for his labor under the provisions of the act of June 17,1887, P. L. 409, relating to liens on personal property and leaseholds. He filed his claim for a lien on October 24,1889, “ for ninety-two days of labor as a driller, .... from July 8 to October 24, 1889, inclusive.” It is alleged by the appellant that the appellee acquired no lien by virtue of his claim so filed, because he did not give notice of an intention to file a lien for it, until the work was done and the well was abandoned.
There is no dispute as to the time the notice was given, but there is disagreement as to the requirement of the statute in regard to it. The appellant contends that the notice must precede the work, and the appellee insists that, if given at any time before filing the claim, it is sufficient. The statute is somewhat obscure on this point, and is, perhaps, susceptible of an interpretation in harmony with either claim. It is carelessly and inartificially drawn. It puts the material-men and the workmen on the same plane as to notice, but it gives no lien for materials. It is clear, however, that the notice is indispensable tó a lien, and that it is intended for the protection of the owner of the leasehold. It should be given, therefore, so that it will accomplish its purpose. A notice to the owner, after the completion of the work and the payment of the contract price for it, would be of no benefit to him. He has the right to know, as the work progresses, for what labor his property is to be held liable. If the workmen give notice of their intention to file liens for it, he is in a position to protect them and himself in his settlement with the contractor. It is apparent that the notice clause was inserted in the statute with this object in view, and a construction which defeats it should be avoided, unless required by the plain and unambiguous language of the act.
There is no hardship in exacting from the workmen notice of their intention* to file liens for their labor when they enter upon the work in the service of the contractor. The statute has given them a lien on the property of the owner, on terms which are reasonable and just, and compliance with these is essential to its creation and continuance. The statute does not create a lien which is destroyed by a failure to give the *168notice within thirty days after the work is performed, but it makes the notice the foundation of the lien. We think the provision as to notice, in the act under consideration, is substantially the same as in the act of May 18, 1887, P. L. 118, relating to liens for repairs. The word “ when,” in the former, is the equivalent of the words “ at the time,” in the latter. We are of opinion that, after the work is done, a notice of an intention to file a lien comes too late. As this view is fatal to the appellee’s claim, the other questions raised by the specifications of error require no discussion.
The judgment is reversed.